Citation Nr: 0721193	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to October 
1947 and from October 1950 to February 1952. 

This appeal arose before the Board of Veterans' Appeals 
(Board) from actions of the Department of Veterans' Affairs 
(VA), Regional Office (RO).  The veteran and his daughter 
testified at a personal hearing before a Veterans Law Judge 
at the RO in June 2005; a transcript is in the claims folder.  
In October 2005, the Board issued a decision which reopened 
his claim for service connection for a back disorder and 
remanded this issue for additional development.  The veteran 
was apprised in December 2006 of the fact that the Veterans 
Law Judge who had conducted his personal hearing in June 2005 
was no longer with the Board; in January 2007, the veteran 
indicated that he wished to appear at a new hearing before a 
Veterans Law Judge.  In January 2007, the Board remanded the 
case so that such a hearing could be held.  In April 2007, 
the veteran and his daughter testified before the undersigned 
Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  A chronic low back disability was not present in service 
or for many years thereafter.

2.  The veteran suffered from scoliosis prior to service, 
which did not increase in disabling severity as a result of 
his service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2006).

2.  Scoliosis clearly and unmistakably existed prior to 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2006).

3.  The veteran's pre-existing scoliosis was not aggravated 
during his service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.306(a)-(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In December 2001, January 2004 and November 2005, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claims and its duty to assist him 
in substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an March 2004 SOC 
and September 2006 and April 2007 SSOC's provided him with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the RO has issued a Memorandum of 
Unavailability in April 2007 that indicated that, after all 
reasonable efforts had been made, no additional service 
medical records, to include ship logs, could be located.  It 
is therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not claimed any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.  However, the Board 
notes that the veteran was provided with the provisions of 
the Dingess case in March 2006.


II.  Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).   See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

The relevant evidence of record includes the veteran's 
service medical records.  While these show surgical treatment 
for the removal of a pilonidal cyst in the low back area in 
June 1946 and low back pain associated with other symptoms 
diagnosed as pharyngitis in 1951, there is no indication that 
any spinal or orthopedic condition was present in service.  
The entrance examination of July 1944 had noted the presence 
of scoliosis.  No other mention was made of this condition in 
the service medical records and there was no objective 
evidence of any treatment for any low back injury sustained 
in service.  Examinations performed in June 1946, September 
1947, October 1950, and the February 1952 separation 
examination all noted that the spine was normal.

The veteran submitted a statement from a private physician 
dated in March 1954.  This statement did not make reference 
to a low back disorder (the only disorder referred to was a 
skin malady).  In the current claim the veteran also referred 
to private treatment between 1948 and 1949, from 1953 to 
1955, from 1958 to 1986, and from 1986 to 2000.  The older 
records from the first three physicians were not available 
because they were deceased.  R.E. Suchert, D.O., reported in 
September 2003 that he treated the veteran for a back 
condition in the late 1960s and early 1970s; his chart no 
longer existed.  Multiple treatment records from 1990 to 2007 
reflect treatment for low back pain, and low back pain is 
currently diagnosed as lumbar stenosis and degenerative disc 
disease.  In January 2002 he underwent surgery for 
decompression of lumbar stenosis at L4-5.

On VA examination in November 2003 the examiner reviewed the 
claims folder and examined the veteran.  Her conclusion was 
that there was a low degree of medical likelihood that the 
veteran's current spinal stenosis and degenerative disc 
disease were related to the pilonidal cyst removal in 1946.  
She continued that she did not know of any way that the cyst 
removal would have caused bone and disc changes.

The veteran was afforded a VA examination in May 2006 with an 
addendum in August 2006.  He indicated that he had fallen on 
ship, hitting his tailbone and back, in June 1946 and then 
had surgery in which a bruise on his low back was lanced.  He 
also underwent an L4-5 laminectomy in January 2002, which he 
said was the same area where the cyst had been removed.  The 
examiner was unable to document any injury in service.

A VA examiner reviewed the veteran's claims folder in March 
2007 so that an opinion as to the etiology of any low back 
disorder could be proffered.  The service medical records had 
referred to the removal of a pilonidal cyst over the low 
back.  The veteran had claimed that he had had back pain in 
service, although there was no documentation of any treatment 
for such complaints until 1990.  The examiner opined that it 
was not likely that any back pain currently present was 
related to his service.  There was also no link between the 
cyst removal and his current back difficulties.  It was 
commented that the cyst was a skin structure type of disorder 
that would have resolved with its removal.  Finally, it was 
determined that the silence of the service medical records 
and the silence of the treatment records between 1952 and the 
1990's argued against the finding that the preexisting 
scoliosis was aggravated by his service.  

The veteran and his daughter testified before the undersigned 
at a Travel Board hearing in April 2007.  He stated that he 
had slipped and fallen in service, at which time he had 
injured his low back.  He said that he has suffered from low 
back pain ever since that time.  He said that he had sought 
treatment immediately after service but that these records 
are no longer available since the physicians were all 
deceased.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a low back 
disability has not been established.  The objective evidence 
of record does not demonstrate that any chronic low back 
disorder was present in service.  While the veteran has 
claimed that he sustained an injury to the low back after a 
fall in service, the objective evidence does not corroborate 
this claim.  The only disorder noted in the service medical 
records was a pilonidal cyst on the low back that was 
surgically removed.  The veteran has consistently claimed 
that treatment in June 1946 was for a back injury; as noted, 
however, the evidence clearly shows that treatment in June 
1946 was for the pilonidal cyst.  The VA examiners noted in 
November 2003 and March 2007 that there was no link between 
the cyst removal and any current back complaints (the March 
2007 examiner noted that the cyst was a disorder of the skin 
structure that was resolved by its removal).  There is no 
competent opinion linking the veteran's current back 
disorders to service, including to any injury therein.  
(Where the determinative issue involves medical causation or 
a medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).)  
Therefore, there is no evidence to support a finding that any 
current low back disability was incurred in service.  

Nor is there any indication that the scoliosis, which clearly 
preexisted service and was noted on the entrance examination, 
was aggravated by his service.  There were no complaints made 
about the back until the 1990's.  The silence of these 
records strongly suggests that no increase in this condition 
occurred during or resulted from his service.  Significantly, 
the VA examiner in March 2007 had opined that the silence of 
both the inservice records and the post-service treatment 
records argued against the conclusion that his scoliosis had 
been aggravated by service.  The Board notes that the service 
entrance examination is the only reference to scoliosis in 
the record.  As a consequence, service connection due to 
aggravation has not been demonstrated by the preponderance of 
the evidence.  Therefore, entitlement to service connection 
has not been objectively demonstrated.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


